Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions    
1.	A response on 10/20/2021 a provisional election was made without traverse to prosecute the invention of claims 1-12.  Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Because these inventions are distinct for the reasons given on action dated 08/20/2021, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Caballero et al. (US 20140328488 A1, ASSIGNEE: Apple Inc. DATE PUBLISHED: 2014-11-06).
Regarding claim 1:
Caballero describes a monitoring system comprising a processor accepting first data output from a first detector detecting a signal caused by equipment (fig. 2, electronic device), the processor performing a first determination when a first value is in a first state, the first value indicating a state of the first detector or an environment where the equipment is provided, the first determination determining a condition of the equipment by using a first model and the first data (fig. 6, microphone unit 20, 29, fig. 9, for example 5, about 18 db, 10 sec. about 20db), the processor performing a second determination when the first value (fig. 7,acceleromter @5 second) is in a second state different from the first state (fig. 7, @ 10 second ), the second determination determining the condition of the equipment by using a second model and the first data (fig. 7, accelerometer @ 5 sec), the second model being different from the first model (first model is fig. 9 sound level is different than accelerometer in fig. 7).

    PNG
    media_image1.png
    567
    570
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    359
    568
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    409
    559
    media_image3.png
    Greyscale

Regarding claim 2, Caballero further describes when the first value is in the first state (fig. 9), the processor outputs first information indicating the first model (fig. 9), and when the first value is in the second state, the processor outputs second information indicating the second model (fig. 7).
Regarding claim 3, Caballero further describes wherein the processor outputs the first value and one of the first information or the second information (fig. 9, sound level @ different time).
Regarding claim 4, Caballero further describes wherein the processor further outputs the first data (fig. 9. Sound level data).
Regarding claim 5, Caballero further describes when the first value is in the first state, the processor outputs a first evaluation value indicating the condition of the equipment calculated using the first data and the first model (fig. 9, sound level @ 5 sec), and when the first value is in the second state (fig. 9, sound level of @ 10sec), the processor outputs a second evaluation value indicating the condition of the equipment calculated using the first data (fig. 7 @ 5 sec) and the second model (fig. 9 accelerometer @ 5 sec).
Regarding claim 6, Caballero further describes wherein when the first value is in the first state (fig. 9 @ 5 sec), the processor determines, in the first determination (fig. 9), the condition of the equipment based on the first evaluation value (fig. 9, @ 5 sec), and when the first value is in the second state (fig. 9 @ 10sec), the processor determines, in the second determination (fig. 7, 
Regarding claim 7, Caballero further describes wherein when the first value is in the second state (fig. 9, @ 10 sec), the processor refers to a reference evaluation value and corrects the second evaluation value based on the reference evaluation value (fig. 9 based on sec), the reference evaluation value being calculated using second data and the first model (fig. 9 @ 10 sec), the second data being output from the first detector before the second determination (fig. 9, 5 sec is before 10 sec).
Regarding claim 8, Caballero further describes wherein when the first value is in the second state (fig. 9, after 5 sec), the processor generates, before the second determination (fig. 9 before  5 sec), the second model by using third data output from the first detector (fig. 7 after  5 sec).
Regarding claim 9, Caballero further describes wherein when the first value is in the first state, the processor outputting a first determination result indicating the condition of the equipment determined using the first model and the first data (fig. 9, @ 5 sec), when the first value is in the second state (fig. 9 @10 sec), the processor outputting second determination result indicating the condition of the 
Regarding claim 10, Caballero further describes wherein the first detector is a microphone (fig. 6, 20, 29, fig. 9) or a vibration sensor.
Regarding claim 11, Caballero further describes wherein the first value is detected by a 3-axis acceleration sensor. (fig. 6, 66, section 0058, three axis accelerometer).
Regarding claim 12, Caballero further describes the first state corresponds to a first posture of an attached state of the first detector (fig. 9, sound level), and the second state corresponds to a second posture of the attached state to which the ttached state of the first detector has changed from the first posture (fig. 9, sound level has change from 5 sec to 10 sec). 

Contact information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
November 15, 2021